                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



JOHN B. HOPKINS,                               CIVIL NO. 19-00321 JAO-WRP
                     Plaintiff,                ORDER GRANTING DEFENDANT
                                               UNITED STATES OF AMERICA’S
       vs.                                     MOTION TO DISMISS
WILLIAM AILA, et al.,
                     Defendants.




  ORDER GRANTING DEFENDANT UNITED STATES OF AMERICA’S
                   MOTION TO DISMISS
      Plaintiff John B. Hopkins alleges that various entities and individuals

violated his rights under the Fifth and Fourteenth Amendments when they

cancelled his long-term residential ground lease on Hawaiian Home Lands

property and ordered him to vacate that property. Defendant United States of

America (“United States”) moves to dismiss the Complaint under Federal Rule of

Civil Procedure 12(b)(1) because Plaintiff failed to show the Court has jurisdiction

over the United States in this action. ECF No. 37. Alternatively, the United States

moves to dismiss the Complaint under Federal Rule of Civil Procedure 12(b)(6)

because Plaintiff failed to allege facts that state a claim against the United States.

Id. For the reasons stated below, the Motion to Dismiss is GRANTED.
                               I.     BACKGROUND

A.    Facts

      Plaintiff is a native Hawaiian as defined in the Hawaiian Homes

Commission Act (“HHCA”) and thus, a beneficiary of the public land trust created

under the Hawai‘i Statehood Admission Act (“Admission Act”). 1 Compl. [ECF

No. 1] ¶ 2. Defendant Department of Hawaiian Home Lands (“DHHL”), together

with its Executive Board, Defendant Hawaiian Homes Commission (“HHC”)

(collectively, “DHHL/HHC”), are state entities that administer Hawaiian Home

Lands in that public land trust for the benefit of native Hawaiians. Id. ¶¶ 2, 8, 16,

p. 7.2 Plaintiff was the beneficiary of a long-term residential ground lease (“lease”)

on Hawaiian Home Lands and resided in a home on that property and made certain



1
       A brief note about these federal laws provides some context. In the early
1920s, Congress enacted the HHCA, which set aside 200,000 acres of lands
previously ceded to the United States to be leased to native Hawaiians for a term of
99 years at a nominal rate. See Arakaki v. Lingle, 477 F.3d 1048, 1054 (9th Cir.
2007). Then in 1959, as a condition of statehood, the Admission Act required
Hawai‘i to incorporate the HHCA into its state Constitution. See id. In return, the
United States granted the State title to the 200,000 acres set aside under the HHCA
(plus additional land), requiring the State to hold that land in trust for the benefit of
native Hawaiians. See id. at 1054-55. That land is commonly referred to as
Hawaiian Home Lands.
2
       Plaintiff failed to comply with Federal Rule of Civil Procedure 10(b), which
requires a party to “state its claims or defenses in numbered paragraphs, each
limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(a)
(emphasis added). Where Plaintiff failed to use numbered paragraphs, the Court
will refer to the page number located in the bottom right corner of the Complaint.
                                           2
improvements to that property. Id. ¶¶ 2, 4, pp. 7-8.

       Under the terms of the contract for his lease, DHHL/HHC could cancel

Plaintiff’s lease if he failed to meet the mortgage payments on his home on the

Hawaiian Home Lands. Id. at p. 8. On April 8, 2019, DHHL/HHC notified

Plaintiff that it had cancelled his lease, ordered him to vacate the property, and

awarded the lease to another native Hawaiian on DHHL’s waiting list. Id. at pp. 7,

10. Plaintiff alleges DHHL/HHC never provided him with notice about the

procedures used to cancel his lease, nor a fair hearing with counsel to contest this

process, nor information about his right to appeal the lease cancellation and order

to vacate. Id. at pp. 7-8, 10-12. While DHHL/HHC did hold a “Contested Case”

hearing, Plaintiff was not present due to a medical condition. Id. at p. 10. Plaintiff

also complains DHHL/HHC denied him the option to leverage the equity in his

improvements on the Hawaiian Home Lands property, e.g., to obtain a loan that

would have enabled him to make his mortgage payments. Id. at pp. 7-8.

B.     Procedural History

       Plaintiff brought this lawsuit against the State of Hawai‘i, DHHL, HHC, and

ten individuals in their official capacities who work for DHHL or HHC

(collectively, “State Defendants”). Id. ¶¶ 5-17. Plaintiff also named the United

States as a defendant, alleging the United States is a “vital” and “indispensable”

party to this action. Id. ¶ 18, p. 2.


                                          3
      Plaintiff brings two claims under 42 U.S.C. § 1983. Id. ¶ 1. In Count I,

Plaintiff alleges the process used to cancel his lease was inadequate and so

constitutes an improper taking without just compensation in violation of the Fifth

Amendment. Id. at pp. 9-10. In Count II, Plaintiff alleges the process used to

cancel his lease violated his due process rights under the Fifth and Fourteenth

Amendments. Id. at pp. 11-12. Plaintiff thus seeks a declaration that the process

by which he was ordered to vacate from Hawaiian Home Lands property violates

due process and constitutes a breach of the State Defendants’ duties under the

public land trust. Id. at pp. 9, 12-13. Plaintiff also asks the Court to enjoin the

State Defendants from ejecting him from his long-term residential ground lease

and, further, to enjoin them from ejecting anyone residing on Hawaiian Home

Lands property until adequate policies are enacted. Id. at pp. 9, 13.

      The State Defendants filed their Answer, raising certain defenses. ECF No.

29. The only defendant that did not file an Answer – the United States – filed the

present Motion to Dismiss. ECF No. 37. The United States argues Plaintiff’s

factual allegations are insufficient to establish subject matter jurisdiction over it or

state a claim against it. Plaintiff, who represents himself, did not oppose the

motion. The State Defendants filed a notice indicating they do not oppose the

motion. ECF No. 39. The Court held a hearing on the motion on October 11, 2019

and only the United States appeared.


                                           4
                           II.    LEGAL STANDARDS

A.    Rule 12(b)(1)

      Rule 12(b)(1) motions challenge the court’s subject matter jurisdiction. Fed.

R. Civ. P. 12(b)(1). Federal courts are presumed to lack subject matter

jurisdiction, and the plaintiff bears the burden of establishing that jurisdiction is

proper. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

Dismissal under Rule 12(b)(1) is warranted when the plaintiff fails to meet this

burden. See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122-23

(9th Cir. 2010). A motion to dismiss under Rule 12(b)(1) can amount to a facial or

factual challenge. See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

Cir. 2004). In a facial challenge, which the United States appears to mount here,

the movant asserts that the allegations of the complaint “are insufficient on their

face to invoke federal jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th

Cir. 2014) (quoting Safe Air, 373 F.3d at 1039). As in a motion to dismiss under

Rule 12(b)(6), the court accepts the plaintiff’s allegations as true, draws all

reasonable inferences in the plaintiff’s favor, and determines whether the

allegations sufficiently invoke the court’s jurisdiction. See id. (citing Pride v.

Correa, 719 F.3d 1130, 1133 (9th Cir. 2013)).




                                           5
B.    Rule 12(b)(6)

      Rule 12(b)(6) allows an attack on the pleadings for failure to state a claim on

which relief can be granted. “[W]hen ruling on a defendant’s motion to dismiss, a

judge must accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555-56 (2007)). However, a court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

(alteration in original) (quoting Twombly, 550 U.S. at 557). A complaint must

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

This means that the complaint must plead “factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing id. at 556). There must be “sufficient

allegations of underlying facts to give fair notice and to enable the opposing party

to defend itself effectively,” and “factual allegations that are taken as true must

plausibly suggest an entitlement to relief, such that it is not unfair to require the

opposing party to be subjected to the expense of discovery and continued

litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).




                                            6
                                III.   DISCUSSION

      The Court concludes that it lacks subject matter jurisdiction over the United

States. Alternatively, Plaintiff’s allegations are insufficient to state a claim against

the United States.

A.    The United States’ Motion to Dismiss under Rule 12(b)(1)
      “Federal courts lack subject-matter jurisdiction over claims asserted by

litigants who lack standing.” Hoffmann v. Pulido, 928 F.3d 1147, 1152 (9th Cir.

2019) (citing Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)).

Offering scant authority or analysis, the United States seeks dismissal under Rule

12(b)(1), failing even to identify on what grounds its motion is based and nowhere

mentioning that its motion is based on Plaintiff’s lack of Article III standing. 3 ECF

No. 37-1, at 1-3. The Court thus finds itself left to interpret the exact basis for the

United States’ motion. In any event, because the Court has an independent

obligation to police its own subject matter jurisdiction, including a party’s

standing, the Court must assess whether Plaintiff has standing to bring his claims

against the United States. See Animal Legal Def. Fund v. U. S. Dep’t of Agric.,

935 F.3d 858, 866 (9th Cir. 2019).

      There are three necessary elements for Article III standing:


3
      At the hearing on the motion, counsel for the United States stated it had not
occurred to him to bring a motion based on Plaintiff’s lack of Article III standing,
but agreed the Complaint was deficient on this ground.
                                           7
      [A] plaintiff must show (1) it has suffered an “injury in fact” that is (a)
      concrete and particularized and (b) actual or imminent, not conjectural
      or hypothetical; (2) the injury is fairly traceable to the challenged
      action of the defendant; and (3) it is likely, as opposed to merely
      speculative, that the injury will be redressed by a favorable decision.
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-

81 (2000); see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)

(citations omitted). The Court concludes that, although Plaintiff has alleged an

injury, Plaintiff has failed to allege traceability, i.e., that the United States caused

the injuries that form the basis of his section 1983 claims. 4

      “[A] plaintiff must demonstrate standing for each claim he seeks to press.”

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (citation omitted). If a

plaintiff fails to link his claims to the conduct of one defendant, then that plaintiff

lacks standing to sue that particular defendant because he has failed to allege the

requisite traceability as to that defendant. See Easter v. Am. W. Fin., 381 F.3d 948,

961-62 (9th Cir. 2004) (concluding that plaintiffs who could not trace injury to a

particular defendant did not have standing to sue that defendant). Here, Plaintiff

specifically alleges that some of the State Defendants injured him by cancelling his

lease and ordering him to vacate his home without providing him adequate process

or just compensation and in violation of their duties under the land trust. See, e.g.,



4
      Because the Court concludes Plaintiff has not shown traceability, it does not
address whether Plaintiff has shown redressability.
                                            8
Compl. at pp. 7-9, 11-12. Nowhere in the Complaint does Plaintiff allege that the

United States was involved in these proceedings, nor that it has any responsibility

or power to administer the land trust, all of which form the basis for his

constitutional claims and requests for relief. Indeed, in one portion of his

Complaint, Plaintiff does not even seek relief against the United States, but instead

asks the Court to issue declaratory and injunctive relief against only the State

Defendants. Compl. at p. 9. Plaintiff thus has not alleged facts to show a “line of

causation” between any conduct on the part of the United States on the one hand,

and his alleged harm on the other. Maya v. Centex Corp., 658 F.3d 1060, 1070

(9th Cir. 2011) (citation omitted).

      Plaintiff does allege the United States is an indispensable party to this action,

Compl. ¶ 18, pp. 2, 7, but this is a legal conclusion that the Court need not accept

as true. See Cal. Trucking Ass’n v. Su, 903 F.3d 953, 957 n.2 (9th Cir. 2018)

(citing Iqbal, 556 U.S. at 678). Indeed, the cases Plaintiff cites to support this

proposition, Compl. at p. 2, are inapposite: those cases held that the United States

was a necessary party when a plaintiff challenged the eligibility requirements of

the lease program because the Admission Act requires the United States to approve

any change to the eligibility requirements. 5 See Arakaki, 477 F.3d at 1059; Carroll



5
      The United States’ motion does not address these cases and, at the hearing,
counsel for the United States stated he had not read the cases.
                                           9
v. Nakatani, 342 F.3d 934, 944 (9th Cir. 2003). Here, Plaintiff does not contest the

eligibility requirements of the lease program nor allege that the terms of the trust

are constitutionally unenforceable. To the contrary, he has already secured a lease,

but claims some of the State Defendants improperly administered the trust and so

seeks to enforce the trust’s terms. See, e.g., Compl. ¶ 2, pp. 8, 12-13.

      Nor has Plaintiff indicated how the United States might otherwise be

implicated in the relief he seeks based on the terms of the Admission Act.

Regardless, even if the Court assumes that the United States is an indispensable

party, that alone does not mean Plaintiff has standing to sue the United States. See

Arakaki, 477 F.3d at 1059 (concluding that even though United States was

indispensable party, plaintiffs lacked standing to sue United States).

      “The party invoking federal jurisdiction, not the district court, bears the

burden of establishing Article III standing.” Carroll, 342 F.3d at 945 (emphasis

added) (citing Lujan, 504 U.S. at 561). Plaintiff’s conclusory allegation that the

United States is a “vital party” fails to meet that burden because it does not provide

any factual support explaining how his injuries are traceable to the United States.

See Perez v. Nidek Co., 711 F.3d 1109, 1113 (9th Cir. 2013) (stating that plaintiff’s

“conclusory and bare bones words and phrases without any factual content” about

one set of defendants were not enough to show traceability and survive a motion to

dismiss (citations omitted)). Because Plaintiff has not alleged facts to show


                                          10
standing to sue the United States, the Court lacks subject matter jurisdiction over

his claims against the United States.6

B.    The United States’ Motion to Dismiss under Rule 12(b)(6)

      In the alternative, the United States moves to dismiss the Complaint under

Rule 12(b)(6) for failing to state a claim against it. Having determined that the

Complaint fails to plead enough facts to confer Article III standing, the Court lacks

jurisdiction over the claims against the United States and would ordinarily not

consider the Rule 12(b)(6) motion. See Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 94 (1998); In re Apple iPhone Antitrust Litig., 846 F.3d 313, 320 (9th Cir.

2017) (citing id.). Yet, even if the Court does have jurisdiction over Plaintiff’s

claims against the United States, these claims must be dismissed.

      The United States argues the Complaint is deficient because Plaintiff brings



6
       Plaintiff’s claim alleging a violation of the Takings Clause of the Fifth
Amendment raises another potential jurisdictional issue. Plaintiff seeks only
injunctive and declaratory relief in this action; however, the Ninth Circuit has
“held that neither injunctive nor declaratory relief is available for a takings claim
against the United States.” Bay View, Inc. ex rel. AK Native Vill. Corps. v. Ahtna,
Inc., 105 F.3d 1281, 1286 n.6 (9th Cir. 1997) (citation omitted). That is because a
suit to enjoin a taking cannot be maintained where a post-deprivation suit for
damages would be available. See Clouser v. Espy, 42 F.3d 1522, 1539-40 (9th Cir.
1994). And jurisdiction over any such suit lies exclusively in the Court of Federal
Claims if damages exceed $10,000. See id. Because the Court concludes
jurisdiction is lacking based on a lack of Article III standing, it need not resolve
this additional issue about whether Plaintiff must first seek relief in the Court of
Federal Claims.

                                          11
only section 1983 claims, and the United States is not an appropriate defendant

under that statute. ECF No. 37-1, at 3. The Court agrees that Plaintiff’s

allegations fail to state a claim under section 1983, which “only provides a remedy

against persons acting under color of state law.” Ibrahim v. Dep’t of Homeland

Sec., 538 F.3d 1250, 1257 (9th Cir. 2008) (citation omitted). First, the United

States is not a “person” for purposes of section 1983. See Jachetta v. United

States, 653 F.3d 898, 908 (9th Cir. 2011) (citations omitted); see also Morse v. N.

Coast Opportunities, Inc., 118 F.3d 1338, 1343 (9th Cir. 1997) (“[B]y its very

terms, § 1983 precludes liability in federal government actors.”). Second, Plaintiff

fails to allege the United States was “acting under color of state law.” “Misuse of

power, possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law, is action taken ‘under color

of’ state law.” Billings v. United States, 57 F.3d 797, 801 (9th Cir. 1995) (citation

omitted). Plaintiff alleges that all Defendants “have acted under COLOR OF

LAW,” Compl. at p. 2, but fails to offer any facts to support that the United States

acted under any state law or authority or in concert with any state officials. See

Billings, 57 F.3d at 801; see also Naffe v. Frey, 789 F.3d 1030, 1039 (9th Cir.

2015) (“[A] defendant is entitled to more than the bald legal conclusion that there

was action under color of state law.” (citation and footnote omitted)).

      More broadly, and as already discussed above, the United States argues the


                                         12
Complaint must be dismissed because Plaintiff fails to include any specific factual

allegations about the United States or its conduct. ECF No. 37-1, at 2-3. While

the Court must apply a liberal standard to a motion to dismiss (especially when the

plaintiff is self-represented), “a liberal interpretation of a civil rights complaint

may not supply essential elements of the claim that were not initially pled.” Ivey v.

Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Plaintiff has

at most offered a legal conclusion that the United States is a necessary party to this

action. As “[v]ague and conclusory allegations of official participation in civil

rights violations are not sufficient to withstand a motion to dismiss,” id., then

Plaintiff’s allegations here, which do not even accuse the United States of

participating in any violation, are not enough to survive a motion to dismiss.7

                                IV.    CONCLUSION

      For the foregoing reasons, the Court GRANTS the United States’ Motion to

Dismiss for lack of subject matter jurisdiction. In the alternative, the Court

GRANTS the United States’ Motion to Dismiss for failure to state a claim.

Because amending the Complaint is not necessarily futile, the Court grants



7
       Although the United States does not raise it, there is an additional issue with
Plaintiff’s section 1983 claim against the United States: the Fourteenth
Amendment only applies to states and not the federal government or federal
entities. See San Francisco Arts & Athletics, Inc. v. U.S. Olympic Comm., 483
U.S. 522, 542 n.21 (1987); United States v. Navarro, 800 F.3d 1104, 1112 n.6 (9th
Cir. 2015) (citation omitted).
                                           13
Plaintiff LEAVE TO AMEND his claims. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). Plaintiff may file an amended

complaint that complies with Rule 10(b) no later than November 18, 2019.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, October 16, 2019.




Civil No. 19-00321 JAO-WRP, Hopkins v. Aila, et al., ORDER GRANTING DEFENDANT UNITED STATES OF
AMERICA’S MOTION TO DISMISS


                                             14
